Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on April 30, 2021. Claims 1-20 are currently pending and examined below.

Response to Arguments
Applicant's arguments with respect to 35 U.S.C. 103 rejections of said previous office action have been fully considered but they are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boroditsky et al. US2016/0026182 (“Boroditsky”) in view of Zhu et al. US2012/0083960 (“Zhu”) and Chen et al. US2009/0326753 (“Chen”) further in view of Gordon et al. USPN: 9,566,986 (“Gordon”), Ricci et al. US2015/0232065 (“Ricci”) and Gunaratne US2014/0125474 (“Gunaratne”).

Regarding claim(s) 1, 13. Boroditsky discloses a feedback server for an autonomous or highly automated vehicle, comprising: 
processing circuitry configured to determine an actual driving performance of a driver in a manual driving mode and a projected driving performance if the vehicle had been operated in an autonomous driving mode (abstract, e.g. downloading at least a portion of a driving profile to a vehicle, wherein the vehicle is configured for autonomous driving and wherein the driving profile is associated with a specific driver), compare the driving performance in the manual driving mode and the autonomous driving mode (para. 71, e.g. the default driving profile in Driver A's autonomous vehicle may be associated with Driver A. However, if Driver B wants to be driven in Driver A's autonomous vehicle and is able to establish driving privileges (e.g., by passing an authentication procedure), and 
transmit a feedback to the driver based on the comparison (para. 34, para. 37, para. 64, para. 69, transmitting vehicle data based on a comparison the true driving behavior and the expected driving behavior for each of the plurality of links).
Boroditsky does not explicitly disclose determine a driver state of a driver using at least a temperature measurement of the driver: establish a baseline behavior of the driver based on at least the driver state and wherein the determination of the actual driving performance of the driver is based on at least lane tracking, fuel efficiency, route efficiency and exit ramp merging.
Para. 105 of Zhu teaches sensors may also be incorporated into the interior of the vehicle in order to sense information about any occupants. Sensors may be used to identify the state of the driver's eyes, breathing, temperature, or heart rate to determine whether the driver is sleeping, temporarily distracted, etc. Using the data collected from these sensors, the vehicle may change its operation.
Chen teaches driving habits of automobile drivers play an important part in fuel consumption rates. Speeding, frequent or unnecessary acceleration changes, overuse of breaks, and erratic directional changes may decrease the overall fuel economy of the vehicle (para. 1, para. 23).

Boroditsky is also silent to the feedback including a prompt to switch the vehicle to an autonomous driving mode. Gordon teaches this feature (col. 9, line 14-line 30, Using this information will prompt the SDV on-board computer 301 within SDV 202 to place SDV 202 into autonomous mode, which is better at handling unexpected movement of vehicles (e.g., the sudden slowing down and/or lateral movement of SDV 210).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Boroditsky by incorporating the applied teaching of Gordon to improve vehicle safety autonomous vehicle.
Boroditsky is also silent to a temperature measurement of the driver provided by a wearable device worn by the driver and a lidar sensor that monitors the driver;
Ricci teaches the user is training for a marathon. He has a wearable device attached to his clothing that uses his biometric data (e.g., heart rate, body temperature, energy levels, sleeping habits, (Para. 651) and Gunaratne teaches a 3D image or a 3D point cloud of a driver's head and body regions are generated using, for example, a 3D IR time-of-flight sensor, Light Detection And Ranging ( LIDAR), or similar depth sensing sensor (para. 53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Boroditsky by incorporating the applied of well-known sensors as taught by Ricci and Gunratne to improve the accuracy of driver state determination. Furthermore, the claim would have been obvious because combining well-known sensors for improving the accuracy of driver state determination is particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
	
Regarding claim(s) 2, 14. Boroditsky discloses further configured to determine a driver state of the driver in the manual driving mode (fig. 11), determine environmental driving condition of the vehicle, and establish a baseline behavior of the driver as a function of the driver state and the (para. 3, Autonomous vehicles may be equipped with sensors (e.g., radar sensors) that sense the environment of the vehicle as the vehicle travels. Moreover, autonomous vehicles may navigate without human input.)

Regarding claim(s) 3. Boroditsky discloses, wherein: the driver state is determined using at least one of a heart rate sensor, a blood pressure sensor, a Doppler radar and a camera vision system, and the environmental driving condition is determined using at least one of a radar sensor, a LIDAR sensor, and a camera (para. 42). 

Regarding claim(s) 4, 15. Boroditsky discloses, wherein the driver state is correlated to at least one of the driving performance and the environmental driving conditions (fig. 6-fig. 10, illustrates driving profile at the driver). 

Regarding claim(s) 5, 16. Boroditsky discloses wherein the driving performance is determined as a function of least one of lane keeping, braking, acceleration, and time to collision (fig. 6-fig. 10, illustrates driving profile at the driver).

Regarding claim(s) 6, 17. Boroditsky is silent to wherein the driver state is determined as function of at least one of a physiological state and a psychological state of the driver. Zhu teaches a system and method that determines driver state using bio-monitoring sensor 180 and the proximity sensor 184 will be described in more detail herein for sensing and monitoring physiological and/or behavioral information about the driver 102 (para. 105).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Boroditsky by incorporate the applied teaching of Zhu to improve vehicle safety during autonomous driving.  Furthermore, the claimed invention is merely a combination of old, well known elements of monitoring driver biometric feature to improve vehicle safety and as such and one of ordinary skill before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

(fig. 12, fig. 18, illustrates real-time environments, para. 42, para. 51, para. 56, para. 63). 

Regarding claim(s) 11, 18. Boroditsky discloses the feedback includes instructions to improve driving performance by switching to the autonomous driving mode when the driving performance in the autonomous driving mode is determined to be superior than the actual driving performance of the driver in the manual driving mode or when the feedback server determines the driver has deviated from the baseline behavior (para. 31, an autonomous vehicle having a level of automation ranging from "assisted" through "fully automated" may be further configured for optional " manual" operation at the discretion of its user.)
 
Regarding claim(s) Claims 19-20. These claims contain the same limitations as claims 1-5. See above for in text citations.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 5712722706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/
Primary Examiner, Art Unit 3669